PER CURIAM.
We affirm the award of 12% permanent partial disability compensation in this case based on claimant’s physical impairment rating. The order was entered March 1, 1979, at which time claimant was 80 years old. She had worked at her regular job for two of the three years intervening between her accidental shoulder injury and the date of hearing. The record adequately supports the deputy’s finding that “it was only a reconstitution of the library that eliminated her position.” Rivera v. Pumpernicks of Hallandale, IRC Order 2-3670 (Jan. 29, 1979); cf., Ivey v. Margolin, IRC Order 2-3472 (July 12, 1978).
Claimant’s age was not disabling at the time of her injury, and we find no basis for application of any doctrine of merger between her compensable disability and subsequent physical or economic disability from advancing age. Poston Bridge & Iron v. Newcombe, IRC Order 2-3363 (Feb. 22, 1978). See also § 440.49(5)(b)l, Florida Statutes.
The order is accordingly affirmed.
SHAW and WENTWORTH, JJ., concur.
SHIVERS, J., dissents.